In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2210 
 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

SCOTT HAWKINS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 12 CR 00081 — Amy J. St. Eve, Judge. 
                     ____________________ 

   ARGUED OCTOBER 1, 2015 — DECIDED OCTOBER 20, 2015 
               ____________________ 

   Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    MANION,  Circuit  Judge.  Scott  Hawkins  and  Lester 
Warfield  were  indicted  for  a  Chicago  bank  robbery  carried 
out by two men in February 2012. After his arrest, Warfield 
initially admitted that he and Hawkins were the robbers, but 
later changed his story and claimed that he had robbed the 
bank with a man named James Brooks. Before trial, Hawkins 
moved  to  admit  Warfield’s  later  statement  implicating 
No. 14‐2210                                                          2

Brooks as a statement against interest under Federal Rule of 
Evidence 804(b)(3). The district court excluded the statement 
because  it  lacked  suﬃcient  indicia  of  trustworthiness,  and 
Hawkins  was  ultimately  convicted  following  trial.  For  the 
reasons that follow, we aﬃrm Hawkins’s conviction. 
                          I. BACKGROUND 
    On  February  3,  2012,  two  men  robbed  a  Chase  Bank 
located  on  West  Irving  Park  Road  in  Chicago’s  North  Side. 
When  Lester  Warfield  was  arrested  on  the  day  of  the 
robbery,  he  told  the  FBI  that  he  had  robbed  the  bank  with 
Scott Hawkins. The following month, Hawkins and Warfield 
were  indicted  for  the  robbery  in  the  Northern  District  of 
Illinois. Subsequently, on November 30, 2012, Warfield held 
a  proffer  session  with  the  government.  During  that  session, 
he  recanted  his  initial  statement  to  the  FBI  and,  instead  of 
Hawkins,  now  alleged  that  he  had  robbed  the  bank  with 
James  Brooks,  also  known  as  “Stank.”  (Earlier  that  year, 
Warfield  also  told  a  confidential  informant  in  prison  that  a 
masked  bank  robber  depicted  on  television  was  a  “co‐
defendant”  of  Warfield’s  who  went  by  the  nickname 
“Stank.”)  Warfield  eventually  pleaded  guilty  to  the  bank 
robbery  in  October  2013;  notwithstanding  his  prior 
statements,  however,  Warfield  refused  to  identify  the  other 
robber during his plea colloquy. 
    Prior  to  trial,  Hawkins  moved  to  admit  Warfield’s 
November  30  proffer  statement  regarding  Brooks’s 
supposed  involvement  in  the  robbery.  Because  Warfield 
intended  to  assert  his  Fifth  Amendment  privilege  not  to 
testify,  Hawkins  argued  that  the  proffer  statement  was 
admissible  under  Federal  Rule  of  Evidence  804(b)(3)  as  a 
statement  against  penal  interest  made  by  an  unavailable 
No. 14‐2210                                                           3

witness.  The  district  court  denied  Hawkins’s  motion  and 
excluded  Warfield’s  proffer  statement  on  grounds  that  the 
statement  was  not  supported  by  corroborating 
circumstances  that  clearly  indicated  its  trustworthiness.  See 
Fed.  R.  Evid.  804(b)(3)(b).  Hawkins  was  convicted  of  bank 
robbery  and  subsequently  sentenced  to  100  months’ 
imprisonment. He now appeals his conviction, arguing that 
the  district  court  erred  by  excluding  Warfield’s  proffer 
statement from evidence.  
                            II. ANALYSIS 
    Generally, an out‐of‐court statement offered for the truth 
of the matter asserted is not admissible unless it falls within 
an exception to the hearsay rule. Under the exception of Rule 
804(b)(3),  a  hearsay  statement  may  be  admissible  in  a 
criminal case if three conditions are met: “(1) the declarant is 
unavailable  as  a  witness,  (2)  the  statement  was  against  the 
declarant’s penal interest when made, and (3) corroborating 
circumstances  clearly  suggest  that  the  statement  is 
trustworthy.”  United  States  v.  Jackson,  540  F.3d  578,  588  (7th 
Cir.  2008)  (citations  and  internal  marks  omitted).  “The 
proponent  of  the  hearsay  statement  bears  the  burden  of 
demonstrating  that  each  of  these  elements  is  satisfied.”  Id. 
(citing  United  States  v.  Robbins,  197  F.3d  829,  838  (7th  Cir. 
1999)). 
    Here,  the  parties  do  not  dispute  that  Warfield  was 
unavailable  as  a  witness  because  he  intended  to  assert  his 
Fifth  Amendment  privilege  not  to  testify.  Nor  does  the 
government  contest  the  district  court’s  finding  that  the 
proffer statement was against Warfield’s penal interest, since 
it  exposed  him  to  a  potentially  greater  sentence  and 
additional  criminal  charges.  See  Dist.  Ct.  Order  at  3  (noting 
No. 14‐2210                                                             4

that  Warfield’s  proffer  statement  could  result  in  perjury 
charges or an enhancement for obstruction of justice). Thus, 
the  only  issue  on  appeal  is  whether  Warfield’s  proffer 
statement  was  supported  by  corroborating  circumstances 
that clearly indicated its trustworthiness. 
    The  district  court’s  determination  regarding  the 
trustworthiness  of  out‐of‐court  statements  is  entitled  to 
considerable deference and should be upheld unless clearly 
erroneous. Jackson, 540 F.3d 578, 588–89 (7th Cir. 2008) (citing 
United  States  v.  Amerson,  185  F.3d  676,  684  (7th  Cir.  1999); 
United  States  v.  Hall,  165  F.3d  1095,  1112  (7th  Cir.  1999)).  In 
United  States  v.  Nagib,  56  F.3d  798  (7th  Cir.  1995),  we 
identified  several  factors  for  consideration  in  determining 
whether  corroborating  circumstances  exist  for  purposes  of 
Rule  804(b)(3):  (1)  the  closeness  of  the  relationship  between 
the  confessing  party  and  the  exculpated  party;  (2)  whether 
the statement was voluntarily made after Miranda warnings; 
and (3) whether the statement was made to curry favor with 
authorities. Id. at 805 (citing United States v. Garcia, 986 F.2d 
1135, 1140 (7th Cir. 1993)). These factors are not exhaustive. 
Courts  must  ultimately  determine  the  admissibility  of 
statements  against  penal  interest  in  light  of  all  the 
surrounding  circumstances.  See  Jackson,  580  F.3d  at  589 
(citations  omitted)  (“We  have  never  said  …  that  the 
considerations we identified in Nagib were the only factors to 
be  weighed  in  determining  whether  corroborating 
circumstances exist.”). 
   We  find  no  clear  error  in  the  district  court’s 
determination  that  Warfield’s  proffer  statement  implicating 
Brooks  lacked  sufficient  corroborating  circumstances  to  be 
admissible.  First,  the  proffer  statement  was  flatly 
No. 14‐2210                                                                    5

contradicted  by  Warfield’s  earlier  statement  to  police  that 
Hawkins,  not  Brooks,  was  the  second  robber.  Multiple 
witnesses  also  implicated  Hawkins  and  Warfield  in  the 
robbery,  but  no  witness  made  any  mention  of  Brooks.1 
Hawkins  was  likewise  found  to  be  the  “major  contributor” 
of DNA taken from a hat that was likely worn by one of the 
robbers  during  the  robbery.  (The  hat  matched  the 
appearance  of  the  robber’s  hat  on  the  bank’s  surveillance 
video  and  was  found  outside  a  car  that  matched  the 
description of the getaway car.) Further, when Hawkins was 
caught while fleeing from police shortly after the robbery, he 
was found to have $2,001 on his person; and one of the bank 
tellers had given exactly $2,000 to one of the robbers. Finally, 
notwithstanding  his  prior  mention  of  Brooks  in  the  proffer 
statement, Warfield refused to name the individual who had 
robbed  the  bank  with  him  when  he  ultimately  made  his 
guilty plea. 
   Taken  together,  these  circumstances  are  more  than 
enough  to  justify  the  district  court’s  finding  that  Warfield’s 
proffer  statement  implicating  Brooks  was  not  sufficiently 
corroborated  to  warrant  admission  under  Rule  804(b)(3). 
Indeed, not only do the relevant circumstances cast doubt on 
the  credibility  of  Warfield’s  proffer  statement,  they  also 

                                                 
      1  For  example,  one  eyewitness  who  was  standing  outside  the  bank 

during the robbery identified Hawkins and Warfield as the men he saw 
enter the bank and then come running out just minutes later. Tr. at 111–
21.  Warfield’s  nephew  also  implicated  Hawkins  and  Warfield  in  the 
robbery.  Tr.  at  66–81.  Neither  witness  made  any  indication  that  one  of 
the  robbers  may  have  been  Brooks,  or  for  that  matter  that  the  robbers 
were anyone other than Hawkins and Warfield. 
No. 14‐2210                                                            6

consistently  corroborate  the  trustworthiness  of  Warfield’s 
initial  statement  to  police  on  the  day  of  the  robbery:  that  it 
was Hawkins, not Brooks, who robbed the bank with him. 
    A  few  circumstances  also  appear  to  corroborate  the 
proffer  statement—specifically,  the  three  Nagib  factors  and 
Warfield’s vague comment about “Stank” to the confidential 
informant—but  these  circumstances  pale  in  comparison  to 
the  host  of  significant  contravening  circumstances  that 
undermine  the  statement’s  credibility.  Accordingly,  when 
viewed  as  a  whole,  the  circumstances  do  not  “clearly 
suggest” that Warfield’s proffer statement was trustworthy. 
See  Jackson,  540  F.3d  at  589  (despite  several  corroborating 
circumstances,  statement  against  interest  was  properly 
excluded  where  other  circumstances—including  a  prior 
contradictory  statement  by  the  declarant—“strongly 
detract[ed] from any corroboration”). 
    Hawkins argues at length that the district court erred by 
considering  “anticipated  trial  evidence”  to  evaluate  the 
proffer  statement’s  credibility,  rather  than  limiting  its 
consideration  to  the  “context”  in  which  the  statement  was 
made.  But  courts  are  not  permitted,  let  alone  required,  to 
deliberately  ignore  circumstances  relevant  to  the 
corroboration  inquiry  based  merely  on  the  ways  in  which 
those circumstances may be characterized. The law calls only 
for  the  consideration  of  “corroborating  circumstances” 
clearly  indicating  trustworthiness.  It  makes  no  difference 
whether those circumstances are instead called “context,” or 
whether  they  are  drawn  from  evidence  that  happens  to  be 
anticipated  at  trial.  Nothing  in  Rule  804(b)(3)  confines  the 
judge’s consideration of relevant circumstances in this way. 
No. 14‐2210                                                         7

   Along the same lines, Hawkins contends that the district 
judge  “usurp[ed]  the  jury’s  role  as  the  ultimate  fact‐finder” 
by  assessing  the  available  evidence  to  determine  if  the 
proffer  statement  was  trustworthy.  As  we  previously 
emphasized  in  Jackson,  however,  it  is  the  province  of  the 
judge  to  determine  the  admissibility  of  evidence;  and  it  is 
therefore  the  judge’s  role,  not  the  jury’s,  to  determine 
whether  sufficient  corroborating  circumstances  exist  under 
Rule 804(b)(3). Jackson, 540 F.3d at 590. See also Fed. R. Evid. 
104(a)  (preliminary  questions  of  admissibility  are  left to  the 
court);  Fed.  R.  Evid.  804(b)(3)  advisory  committee’s  note  to 
1972  amendment  (citation  omitted)  (Rule  804(b)(3)’s 
corroboration  requirement  is  a  “requirement  preliminary  to 
admissibility”). 
    Because  we  conclude  that  the  district  judge  did  not 
clearly err by excluding Warfield’s proffer statement, we do 
not  reach  the  government’s  alternative  argument  that  any 
error  was  harmless.  The  district  court  properly  found  that 
the  proffer  statement  was  not  supported  by  sufficient 
corroborating  circumstances,  and  we  affirm  on  that  basis 
alone. 
                         III. CONCLUSION 
   For  the  foregoing  reasons,  we  AFFIRM  Hawkins’s 
conviction.